PER CURIAM.
The final judgment of dissolution of marriage ordered the husband to pay alimony, child support for his two minor daughters, aged 14 and 8 years, and to “maintain his current life insurance for the benefit of said children during their dependency.” We agree with the husband that it was error to order him to maintain all his life insurance, valued at $302,000, for the benefit of the children during their minority. His obligation to support his daughters, including his agreement to pay for an undergraduate education at a state university for each of them, will total approximately one-third of the present value of the life insurance. The case is remanded for modification consistent with Higgins v. Higgins, 348 So.2d 48 (Fla. 1st DCA 1977). The judgment is otherwise affirmed.
ERVIN, Acting C. J., and BOOTH and SHIVERS, JJ., concur.